DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the Figures are not clearly legible.  For example, Figures 7 and 8 contain graphs which low in quality so as to be legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claims use an unfamiliar terminology, “blastocel”.  It is assumed that the art-accepted term is, “blastocoel”1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are indefinite for reciting the phrase, “DNA/RNA levels” because it is unclear whether this phrase is referring to the ratio of the DNA/RNA; amount of DNA and RNA levels in total; or DNA or RNA levels.  For the purpose of prosecution, the latter interpretation is assumed.
	Claim 1 is indefinite for reciting the phrase, “average DNA/RNA content” because it is unclear what the phrase means by the usage of the word “content”, as content could mean the actual makeup of the DNAs (collection of a particular DNA sequences); quality of the DNA (e.g., degraded, intact, etc.).  For the purpose of prosecution, the phrase has been construed to mean, “average cell free DNA/RNA level” therefore.
	Claim 5 is indefinite because the claim recites the step of “compar[ing]” cell free DNA/RNA levels without reciting what it is compared to.
content (see interpretation above) is higher in euploid embryos as compared to aneuploidy embryos.  Therefore, claim 6 that recites that elevated cell free DNA/RNA levels (or higher cell free DNA/RNA content as recited in claim 1) distinguish aneuploidy from euploid embryos appears to add nothing more to the claimed limitation.
Claim 10 is indefinite because it is disjointed from parent claim 1.  Claim 1 recites only the steps of determining the level of cell free DNA/RNA in blastocoel fluid.  However, claim 10 recites that presence of pro-apoptotic genes indicates increased embryo viability but fails to recite any active steps for analyzing the actual gene.
	Claim 11 is indefinite for the recitation of the phrase, “noninvasive embryo evaluation” because the recited step of blastocentesis itself is invasive2 to embryo.  While it is considered minimally invasive in the art, it is not considered, “non-invasive”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of determining embryonic morphology by measuring cell-free DNA level present in blastocoel fluid of embryos, does not reasonably provide enablement for the method wherein DNA and RNA levels together.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure would require undue experimentation are summarized in In Re Wands (858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988)).  They include (A) the quantity of experimentation necessary, (B) the amount of direction or guidance presented, (C) the presence or absence of working examples, (D) the nature of the invention, (E) the state of the prior art, (F) the relative skill of those in the art, (G) the predictability or unpredictability of the art, and (H) the breadth of the claims.
Nature of the Invention & Breadth of the Claims:

	The breadth of the claims cover the measurement of both DNA and RNAs in the blastocoel fluid, wherein an increase of DNA and RNA levels predict euploidy of the embryo and therefore, higher likelihood of successful live birth.
State of the prior art & its Unpredictability:
	The practice of analyzing cell-free DNA from blastocoel fluid of an embryo has been known in the art.  However, the prior art targeted a specific gene or a set of genes.  For example, Li et al. (Scientific Reports, published on-line June 2018, pages 1-10) teach that PGD (Preimplantation Genetic Diagnosis) or PGS (Preimplantation Genetic Screening) have been known in the art (see Abstract).  The artisans also disclose that presence of DNA in the blastocoel fluid was first detected in 2013 (page 2, 1st paragraph), wherein the cell-free DNA have been analyzed via amplification (“performed whole genome PCR amplification … and examined with NGS”, page 2, 1st paragraph), or performing single cell DNA amplification protocol and NGS (page 2, 1st paragraph).  However, these techniques focus on the actual sequences of the DNA, that is, the presence of a certain gene or expression of gene(s).
	The discovery of the embryo’s euploidy status based on the actual amount of DNA/RNA in the blatocoel fluid, however, appears to be novel.

Amount of Guidance & Presence of working examples:
	The teachings provided by the instant specification is directed the amount of cell-free DNA (“cfDNA”) present in the blastocoel fluid of the embryo and their increased level being correlated with higher apoptotic event evidencing euplodiy.
	The rationale for this conclusion is based on their hypothesis that apoptosis is a process which embryo uses in order to maintain its integrity and that embryos that are undergoing such a maintenance would result in the apoptotic event, ultimately resulting in the increase in the cell-free DNA in the blastocoel fluid:
Collectively, these studies provide substantial evidence of apoptosis during embryo development, yet why apoptosis occurs in this setting may be due to multiple reasons.  One possibility is that apoptosis serves as a corrective mechanism for the embryo in order to sacrifice aneuploidy or otherwise defective cells for overall embryo fitness.  Apoptosis as a means of self-correction was recently shown in a mouse model for mosaicism whereby aneuploidy was induced in mouse embryos resulting in mosaic embryos.  Apoptosis was seen selectively in aneuploidy cells of these mosaic embryos suggestive of a purging of these cells incompatible with a healthy embryo. (section [0012])

“Cell free DNA (cfDNA) which is present in the blastocoel cavity of embryos is believed to result from either physiological apoptosis during development.  This study assessed cfDNA content in a day 5 IVF blastocysts to determine if there was a correlation with embryo morphology and to source a cellular explanation (section [0032])


“To quantify the cfDNA concentration in the blastocoel fluid, an Accublue Nextgen DsDNA quantification kit … was used with emission detected by a nanodrop 3300 fluorospectrometer … per manufacturer instructions.  After a standard curve was generated, 2 uL of blastocyst media for each embryo was quantified independently … Once the cfDNA had been quantified, the blastocoel fluid was then analyzed for caspase-3 apoptotic activity.  A caspase-3 enzyme-linked immunosorbent assay was performed with a caspase-3 cellular assay kit … 10 uL of blastocoel fluid was placed in a buffer in a 96 well plate and 40 uL of Ac49 DEVD-AMC Caspase-3 fluorogenic substrate was added to each individual well.  This substrate was cleaved by activated caspase-3 as apoptosis occurred and the emission of the substrate was detected in the 420-460 nm wavelength range.  That emission represents the cleavage of the fluorogenic substrate by caspase-3” (section [0037])

“A total of 32 embryos were evaluated.  There was a significant … and positive correlation … between embryos score and cfDNA content.” (section 0038])

“The current disclosure discovered that cfDNA present in blastocoel fluid, can be quantified and positively correlated with embryonic morphology.  There is also evidence that at least a portion of the cfDNA is due to apoptotic activity.  Additional studies are warranted to determine other cellular sources physiological sources of the cfDNA in blastocyst fluid and to determine the relationship with cfDNA content and embryo morphology plus implantation potential” (section [0039])

	However, the specification is completely silent in correlating the RNA level in blastocoel fluid and a corresponding embryo score.
	The sections of the specification which appear to discuss mRNAs are found directed to determining the level of apoptotic genes, wherein the specification actually discloses a trend which is does not satisfy what is being claimed.  That is, the increase in caspase-7 gene expression in pregnancy positive blastocoel fluid samples, but that other genes such as Bcl-2-like protein 13 was increased in embryos that did not implant (i.e., pregnancy negative).
	Therefore, the specification does not positively demonstrate that the increased level of RNA in blastocoel fluid of embryo correlates with positive pregnancy which implicates the euploid status of an embryo.
Skill Level, Amount of Experimentation & Conclusion:
	Therefore, while the skill level of the artisan in relevant field may be deemed high, correlation of amount of DNA in blastocoel fluid and the embryo’s ploidy status is new and therefore, absent a clear showing, there is a certain unpredictability in correlating the increased amount of RNA in blastocoel fluid to euploid status of an embryo.  For these reasons, it is determined that the invention cannot be practiced fully commensurate in scope of the claims without undue experimentation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the naturally existing phenomenon without significantly more. The claims 
The patent eligibility guidelines (herein, “PEG”) was updated in 2019 to include an additional two-prong analysis in the previous step-2A analysis.  The present rejection is based on the new revised guidelines and the rationale is as follows.
Step-1 Analysis:
	Step-1 analysis relates to whether the claim is drawn to a process, machine, manufacture, or a composition of matter (i.e., drawn to a statutory class of subject matter).  As the presently claimed invention is directed to a method of determining embryonic morphology via analyzing the level of cell-free DNA/RNA in the embryo’s blastocoel fluid, this inquiry is satisfactorily met as being drawn to a process.
Step-2A, Prong-1 Analysis:
	Prong-1 of Step-2A analysis pertains to whether the claim recite an abstract idea, law of nature, or natural phenomenon (i.e,. judicial exception).  Presently, claims 1-20 recite the judicial exception of the increased amount of cell-free DNA/RNA levels in the blastocoel fluid of a blastocyst which is implicated with euploidy.

Step-2A, Prong-2 Analysis:
	Prong-2 of Step-2A analysis pertains to whether the claim recite additional elements that integrate into a practical application.
	Claims recite additional steps of obtaining blastocoel fluid via blastocentesis to determine the amount of DNA/RNA levels in the blastocoel fluid.  However, these additional elements do not meaningfully integrate the judicial exception (i.e., level of cell free DNA/RNA levels in the blastocoel fluid and the ploidy of embryos) into a practical application in a way to impose a meaningful limit on the judicial exception.
	Instant situation is analogous to that which was present in Mayo v. Prometheus (citation omitted), wherein the Supreme Court stated that law of nature, “are not themselves patentable [and] the claimed processes are not patentable unless they have additional features that provide practical assurance that the processes are genuine application of those laws”.  
	Present claims, like in Mayo, recite a step of obtaining a sample (obtaining blastocoel fluid vs. blood sample), determining the level of an analyte (cell-free DNA/RNA vs. level of 6-thioguanine), and recitation of the natural correlation (higher cell free DNA/RNA level correlating with euploid vs. the level of 6-thioguanine per volume of red blood cells which treats immune-mediated gastrointestinal disorder).

Since the claims fail under prong-2 of Step-2A analysis, further analysis under Step-2B made.
Step-2B Analysis:
	Step-2B analysis pertains to whether the claimed recites additional elements that amount to an inventive concept (a.k.a., “significantly more”) than the recited judicial exception.
	Presently, the additional elements recite are the means of collecting the blastocoel fluid via blastocentesis, biopsy of trophectoderm cells via laser pulses, assessing the amount of cell-free DNA/RNA using fluorospectronomy.
	However, the method of blastocentesis for obtaining blastocoel fluid is a procedure routinely performed in the art of embryo research.  For example, Gianaroli et al. (Fertility and Sterility, December 2014, vol. 102, no. 6, pages 1692-1699) teach sampling blastocyst fluid (BF) containing DNA as a source for genetic analysis of embryos:
“it was reported that the blastocyst fluid (BF) contains DNA, possibly representing another source of DNA for genetic analysis … aims of the present study were: 1) to verify the presence of DNA in BFs; 2) to estimate whether the chromosomal status predicted by its analysis corresponds with the ploidy condition of PBs [polar bodies], blastomeres, and TE cells; and 3) to estimate whether the chromosomal status predicted by PBs, blastomeres, BFs, and TE st column)

	Similarly, the measurement of the amount of DNA in blastocoel fluid have been known and performed in the art.  For example, Palini et al. (Reproductive BioMedicine Online, 2013, vol. 26, pages 603-610) teach determining the amount of DNA present in blastocoel fluid:
“The amount of DNA in the blastocoel fluid was estimated … this study roughly estimated that 0.8-55 pg (median 7.3pg) of genomic DNA were present in the blastocoel fluid samples … results showed a total median value of 9.9 pg of genomic DNA per sample” (page 608, 1st column, 1st paragraph)

	Therefore, the practice of obtaining blastocoel fluid from blastocyst, for the purpose of analyzing the DNAs therein, as well as determining the amount of DNA present therein are deemed to be routinely employed in the endeavor of embryo study.
Conclusion:	
	For the reasons set above, the invention as claimed as a whole is directed to a judicial exception of increased cell-free DNA/RNA levels in blastocoel fluid of an embryo and its correlation of euploidy, with recited additional elements that are not significantly more than the judicial exception itself.
	The invention as claimed is not patent eligible therefore.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Reproductive Biology 2, November 1, 2017, page 1).
Regarding claim 1, Chang et al. teach a method of determining embryonic morphology comprising:
obtaining blastocoel fluid via blastocentesis (“[d]ay 5 IVF generated blastocysts were scored … and cfDNA was collected from laser-induced blastocoel collapsing prior to cryopreservation”, page 1);
analyzing cell free DNA/RNA levels in the blastocoel fluid (“cfDNA was quantified via fluorospectrometry”, page 1);
determining the average cell free DNA/RNA content (“mean of 133.6”), wherein average cell free DNA/RNA content is higher in euploid embryo as compared to aneuploidy embryo (“maximum embryo score 27 had cfDNA concentration of 315.3 ng/mL and the minimum embryo score of 15 had a cfDNA concentration of 32.3 ng/mL”).

With regard to claim 5, the difference between the embryo morphology and their cell-free DNA/RNA levels are compared (see step (c) citation above).
With regard to claim 6, the elevated cfDNA is inherent to euploidy of the embryo.
With regard to claim 10, because the claim fails to recite any steps for analyzing the pro-apoptotic genes, it is an inherent property of an embryo to comprise pro-apoptotic genes for its viability.
Therefore, the invention as claimed is anticipated by Chang et al.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (Journal of Assisted Reproduction and Genetics, June 2018, vol. 35, pages 1497-1501).
With regard to claim 1, Rule et al. disclose a method of determining embryonic morphology comprising the steps of:
obtaining blastocoel fluid via blastocentesis (“[b]lastocoel fluid from 32 embryos following laser-induced blastocoel collapsing was collected”, page 1498, 2nd
analyzing cell free DNA levels in the blastocoel fluid (“[t]o quantify the cfDNA concentration in the blastocoel fluid … AccuBlue NextGen dsDNA Quantification Kit … was used”, page 1498, 2nd column);
determining apoptotic cell elimination based on an amount of cell free DNA (“[o]nce the cfDNA had been quantified, the blastocoel fluid was then analyzed for caspase-3 activity … Detection of caspase-3 protease activity in the blastocoel fluid may indicate that apoptosis occurred within the embryo”, page 1498, 2nd column; see also the embryo score against cfDNA concentration in Figure 1);
determining an average cell free DNA/RNA content (“mean cfDNA concentration (133.55 ng/mL)”, page 1499, 1st column), 
wherein average cell-free DNA content is higher in euploid embryos compared to aneuploidy embryos (this is an inherent characteristic of euploid and aneuploid embryos3).
	With regard to claims 2 and 3, the extruded trophetoderm cells are biopsied via pulse laser (“trophectoderm (TE) are assessed and assigned with alphabetical score”, page 1498, 1st column, bottom paragraph; “blastocysts were placed in separate medium … under oil and a laser pulse was directed at the cellular junction between trophectoderm cells”, page 1498, 2nd column, 2nd paragraph).
nd column, 3rd paragraph).
	With regard to claim 5, the artisans employ various numbers of cfDNA concentrations which are compared to the mean amount (see Figure 1; see also comparison of the cfDNA concentrations to determine the mean amount on page 1499).
	With regard to claims 6 and 7, the artisans explicitly state that the reason for higher cfDNA concentration in embryos with better morphology score is in that, “euploid blastocysts can marginalize aneuploidy cells to the blastocoel fluid during early embryogenesis … the cfDNA would be representative of aneuploidy cells that a viable embryo had marked for apoptosis”, page 1500, 1st column, 1st paragraph).
	With regard to claim 8, detectable molecular differences between embryos are used to determine embryo ploidy status (caspase-3 protease activity, see page 1500, 1st column).
	With regard to claim 9, artisans explicitly state that their method would be useful for determining the, “best embryos are selected for implantation, with further confirmation of viable embryos with higher cfDNA concentrations” (page 1501, 2nd column).

Therefore, the invention as claimed is deemed anticipated by Rule et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (Journal of Assisted Reproduction and Genetics, June 2018, vol. 35, pages 1497-1501).
The teachings of Rule et al. have already been discussed above.
Rule et al. do not explicitly disclose the step of using the cell free DNA/RNA levels to “derive a level of apoptotic cell elimination”
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Rule et al. for deriving a level of apoptotic cell elimination based on the artisans 
	For example, Rule et al. correlate a high level of cfDNA to embryos of high morphology score (“maximum embryo morphology score of 27 had a cfDNA concentration of 266.5 ng/mL) and lower level of cfDNA with embryos of low morphology score (“minimum embryo score of 15 had cfDNA concentration of 109.9 ng/mL … was a significant … and positive correlation … between embryo morphology score and cfDNA”, page 1499).
	In addition, the artisans explicitly suggest a potential reason for the above observation may be based on the euploid embryos (embryos with higher morphology score) can marginalize anuploid cells to the blastocoel fluid … Therefore, cfDNA would be representative of aneuploidy cells that a viable embryo had marked for apoptosis”, page 1500, 1st column).
	Therefore, one of ordinary skill in the art would have been motivated to take the explicit teachings of Rule et al. and arrive at the step of deriving a level of apoptotic cell elimination based on the level of cell free DNA determined from a blastocoel fluid.
	With regard to claims 12 and 13, the extruded trophetoderm cells are biopsied via pulse laser (“trophectoderm (TE) are assessed and assigned with alphabetical score”, page 1498, 1st column, bottom paragraph; “blastocysts were placed in separate nd column, 2nd paragraph).
	With regard to claim 14, the cell free DNA is assessed using fluorospectronomy (“quantify the cfDNA … by a NanoDrop 3300 fluorospectrometer”, page 1498, 2nd column, 3rd paragraph).
	With regard to claim 15, the artisans employ various numbers of cfDNA concentrations which are compared to the mean amount (see Figure 1; see also comparison of the cfDNA concentrations to determine the mean amount on page 1499).
	With regard to claims 16 and 17, the artisans explicitly state that the reason for higher cfDNA concentration in embryos with better morphology score is in that, “euploid blastocysts can marginalize aneuploidy cells to the blastocoel fluid during early embryogenesis … the cfDNA would be representative of aneuploidy cells that a viable embryo had marked for apoptosis”, page 1500, 1st column, 1st paragraph).
	With regard to claim 18, detectable molecular differences between embryos are used to determine embryo ploidy status (caspase-3 protease activity, see page 1500, 1st column).
	With regard to claim 19, artisans explicitly state that their method would be useful for determining the, “best embryos are selected for implantation, with further confirmation of viable embryos with higher cfDNA concentrations” (page 1501, 2nd column).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 25, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants’ own presentation (Reproductive Biology 2, see below) evidences that the term is, “blastocoel” not “blastocel”.
        2 See section [0040] of the specification wherein it is disclosed that cell free DNA which is accessed via blastocoel cavity of embryos.  Therefore, the process of blastocentesis which is employed to obtain the blastocoel fluid must be invasive to embryo.
        3 In Abbott Laboratories v. Baxter Pharmaceutical Products Inc. (80 USPQ 2d 1860, CAFC, November 9, 2006), the court stated that, “a reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time”